799 F.2d 229
58 A.F.T.R.2d 86-5790, 86-2 USTC  P 9737
UNITED STATES of America and Internal Revenue ServiceOfficer, Amelia Lerma, Petitioners-Appellees,v.Ada D. LAVOIE, Respondent-Appellant.
No. 86-2178.
United States Court of Appeals,Fifth Circuit.
Sept. 12, 1986.

Ada D. Lavoie, pro se.
Harold Wayne Campbell, Asst. U.S. Atty., Corpus Christi, Tex., for petitioners-appellees.
Appeal from the United States District Court for the Southern District of Texas;  Hayden W. Head, Jr., District Judge, Presiding.
Before GEE, REAVLEY, and JOLLY, Circuit Judges.
OPINION
PER CURIAM:


1
This pathetic and frivolous appeal from the trial court's order enforcing an administrative summons for documents and records of income for taxable years 1982, 1983 and 1984 is entirely lacking in merit.1   We have repeatedly warned, in opinions too numerous to collect here2, against the bringing of such frivolous appeals;  and while we take no pleasure in punishing misguided persons such as the present appellant, such actions cannot be allowed to continue.  We grant the Government's motion for damages and double costs and remand for assessment of their amount.


2
AFFIRMED and REMANDED.



1
 Appellant contends, for illustration, that as a "Sovereign Texas citizen" she is "not the object nor the subject of the revenue laws."    Insofar as we can comprehend her remaining contentions, such as that of a right to be represented by unlicensed counsel, they have been often made in the past, and as often rejected


2
 See Stites v. United States, 746 F.2d 1085 (5th Cir.1984), and cases cited at 1086